Citation Nr: 1545249	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of this hearing is of record.

As noted by the Board during the August 2015 hearing, the issue of entitlement to VA compensation for birth defects involving polycystic kidney disease of a child born to a Vietnam Veteran, recently adjudicated in a March 2013 Supplemental Statement of the Case, is a separate claim being handled by the Chicago RO and is not currently before the Board at this time.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for Meniere's disease, also claimed as secondary to bilateral hearing loss; entitlement to service connection for a prostate disability, claimed as benign prostate hypertrophy (BPH); entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD); and entitlement to service connection for residuals of a nephrectomy, claimed as due to donating a kidney to a dependent child (daughter) with kidney disease which resulted from the Veteran's exposure to Agent Orange, were raised at the August 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in April 1974, the RO denied service connection for bilateral hearing loss based on the determination that the Veteran's bilateral hearing loss existed at entrance into service and was not aggravated beyond the natural progression during service.  An October 1999 rating decision confirmed and continued the prior denial; the Veteran did not appeal either decision within one year of being notified.

2.  The evidence received since the October 1999 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that had its onset in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The April 1974 rating decision that denied service connection for bilateral hearing loss and the October 1999 rating decision that confirmed and continued the prior denial, are final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the October 1999 denial of service connection for bilateral hearing loss, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran initially filed a claim for a bilateral hearing loss disability shortly after separation from service.  The claim was denied in an April 1974 rating decision on the determination that the Veteran's bilateral hearing loss existed at entrance into service and was not aggravated beyond the natural progression during service.  An October 1999 rating decision continued and confirmed the prior denial.  The Veteran did not appeal either decision and the decisions became final. 

The evidence received since the last final October 1999 RO decision includes the Veteran's August 2015 testimony that he did not have any type of hearing problems prior to his service.  He testified that he first noticed hearing loss in his right ear shortly after his right ear drum was perforated.  He first noticed hearing loss in his left ear shortly after service.  Specifically, he testified that he was unable to understand and hear people talking to him.  He further testified that he was exposed to loud noise (acoustic trauma) during service, especially while serving in Vietnam.  This testimony is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.

We note that the RO also essentially reopened the claim and performed a de novo review in the December 2012 Supplemental Statement of the Case.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  The STRs include a January 1966 pre-induction (PI) examination which reflects right ear hearing loss for VA purposes.  Left ear hearing loss is not demonstrated for VA purposes.  However, audiological findings in August and September 1967 demonstrate significant hearing loss in both ears for VA purposes (at 4000 Hertz).  In April 1967, the Veteran was diagnosed as having bilateral sensorineural hearing loss following acoustic trauma.

Based on these facts, the government cannot meet its burden in rebutting the presumption of aggravation (with regard to the right ear hearing loss).  There is no evidence of a preexisting left ear hearing loss disability for VA purposes.

Post-service, on May 1980 VA audiology examination, the examiner diagnosed impaired hearing, mild, sensory neural in type, noise induced (acoustic trauma).  Moreover, in the April 1974 and October 1999 rating decision, the RO granted service connection for a perforated right tympanic membrane and tinnitus, respectively, based on in-service acoustic trauma.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

Further discussion of the evidence is simply not warranted.  The nature and extent of this disability caused by service is not currently before the Board.

ORDER

The claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


REMAND

In the above-decision, the Board granted service connection for bilateral hearing loss and the RO must assign a disability rating for this disability prior to readjudication of the TDIU issue.

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged that he is unemployable due to disabilities incurred in service, including his newly-service connected bilateral hearing loss disability.  The new claims for service connection cited in the Introduction, along with his newly service-connected bilateral hearing loss disability, may also affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being referred to the AOJ for consideration by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Rate the now service-connected bilateral hearing loss disability.  The rating of this disability will not be before the Board unless this issue is appealed.

2.  The RO should address the new claims the Veteran has raised (cited in the introduction).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim of entitlement to TDIU (with consideration of the new service-connected hearing loss disability) should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


